Motion for permission to proceed as a poor person granted, provided appeal has been timely taken. The appeal may be perfected upon one typewritten copy of the record and five typewritten copies of the brief. Abraham Streifer, Esq., of Kingston, New York, assigned to represent appellant upon this appeal. The application for an order directing the County Clerk of Ulster County to furnish appellant’s counsel, without charge, a transcript of the stenographic minutes of the entire proceedings of the trial is referred to the County Court of Ulster County for disposition (Code Crim. Pro., § 456).